      Case 4:17-cv-07142-HSG Document 145 Filed 01/06/21 Page 1 of 4




     Nicole Lavallee (SBN 165755)
 1   Kristin J. Moody (SBN 206326)
 2   A. Chowning Poppler (SBN 272870)
     BERMAN TABACCO
 3   44 Montgomery Street, Suite 650
     San Francisco, CA 94104
 4   Telephone: (415) 433-3200
     Facsimile: (415) 433-6382
 5
     Email: nlavallee@bermantabacco.com
 6           kmoody@bermantabacco.com
             cpoppler@bermantabacco.com
 7
     Counsel for the Lead Plaintiff Plymouth County Group
 8   and Co-Lead Counsel for the Class
 9

10
                               UNITED STATES DISTRICT COURT
11
                            NORTHERN DISTRICT OF CALIFORNIA
12
                                       OAKLAND DIVISION
13
                                        )
14   IN RE AQUA METALS, INC. SECURITIES )           Case No.: 4:17-cv-07142-HSG
     LITIGATION                         )
15                                      )           STIPULATION AND ORDER TO
                                        )           DEFER CASE MANAGEMENT
16                                                  CONFERENCE
                                        )
17                                      )
                                        )
18                                      )
                                        )
19                                      )
20                                      )
                                        )
21

22

23

24

25

26

27

28   STIPULATION TO DEFER CASE MANAGEMENT CONFERENCE & ORDER
     No.: 4:17-cv-07142-HSG
      Case 4:17-cv-07142-HSG Document 145 Filed 01/06/21 Page 2 of 4




 1   Pursuant to Local Rule 6.2, the Parties respectfully request the following:

 2           WHEREAS, the above-captioned case is currently pending before this Court;

 3           WHEREAS, there is a case management conference scheduled in this action for January

 4   12, 2021;

 5           WHEREAS, the parties attended a mediation on December 9, 2020 to discuss resolution

 6   of the action and those discussions are ongoing;

 7           WHEREAS, in light of the ongoing settlement discussions, the parties agree that the case

 8   management conference should be deferred.

 9           THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and among the

10   respective parties hereto, that:

11           1.      The case management conference be set for February 9, 2021.

12           IT IS SO STIPULATED.

13    DATED: January 5, 2021
                                                   Respectfully submitted,
14

15                                                 BERMAN TABACCO

16                                                 By:    /s/ Nicole Lavallee
                                                             Nicole Lavallee
17

18                                                 Nicole Lavallee
                                                   Kristin J. Moody
19                                                 A. Chowning Poppler
                                                   44 Montgomery Street, Suite 650
20                                                 San Francisco, CA 94104
                                                   Telephone: (415) 433-3200
21                                                 Facsimile: (415) 433-6382
22                                                 Email: nlavallee@bermantabacco.com
                                                           kmoody@bermantabacco.com
23                                                         cpoppler@bermantabacco.com

24                                                 Leslie R. Stern
                                                   BERMAN TABACCO
25                                                 One Liberty Square
26                                                 Boston, MA 02109
                                                   Telephone: (617) 542-8300
27                                                 Facsimile: (617) 542-1194
                                                   Email: lstern@bermantabacco.com
28   STIPULATION TO DEFER CASE MANAGEMENT CONFERENCE & ORDER
     No.: 4:17-cv-07142-HSG                                                                       1
      Case 4:17-cv-07142-HSG Document 145 Filed 01/06/21 Page 3 of 4




 1                                               Shannon L. Hopkins
 2                                               Stephanie A. Bartone
                                                 LEVI & KORSINSKY, LLP
 3                                               1111 Summer Street, Suite 403
                                                 Stamford, CT 06905
 4                                               Telephone: (203) 992-4523
                                                 Facsimile: (212) 363-7171
 5
                                                 Email: shopkins@zlk.com
 6                                                      sbartone@zlk.com

 7                                               Rosemary M. Rivas
                                                 LEVI & KORSINSKY, LLP
 8                                               388 Market Street, Suite 1300
                                                 San Francisco, CA 94111
 9
                                                 Telephone: (415) 373-1671
10                                               Facsimile: (415) 484-1294
                                                 Email: rrivas@zlk.com
11
                                                 Counsel for the Lead Plaintiff Plymouth County
12                                               Group and Co-Lead Counsel for the Class
13

14    DATED: January 5, 2021                     GREENBERG TRAURIG, LLP

15                                               By:    /s/ Robert A. Horowitz
                                                            Robert A. Horowitz
16
17                                               Michael R. Hogue
                                                 4 Embarcadero Center, Suite 3000
18                                               San Francisco, CA 94111
                                                 Telephone: (415) 655-1300
19                                               Facsimile: (415) 707-2010
                                                 Email: hoguem@gtlaw.com
20

21                                               Robert A. Horowitz (pro hac vice)
                                                 Met Life Building, 200 Park Avenue
22                                               New York, NY 10166
                                                 Telephone: (212) 801-9200
23
                                                 Facsimile: (212) 801-6400
24                                               Email: horowitzr@gtlaw.com

25                                               Counsel for Defendants Aqua Metals, Inc.,
                                                 Thomas Murphy, and Selwyn Mould
26

27

28   STIPULATION TO DEFER CASE MANAGEMENT CONFERENCE & ORDER
     No.: 4:17-cv-07142-HSG                                                                       2
      Case 4:17-cv-07142-HSG Document 145 Filed 01/06/21 Page 4 of 4




      DATED: January 5, 2021                     WILSON SONSINI GOODRICH & ROSATI,
 1                                               P.C.
 2
                                                 By:    /s/ Dylan Grace Savage
 3                                                          Dylan Grace Savage

 4                                               Steven M. Schatz
                                                 Dylan Grace Savage
 5
                                                 Alexander K. Brehnan
 6                                               650 Page Mill Road
                                                 Palo Alto, CA 94304-1050
 7                                               Telephone: (650) 493-9300
                                                 Facsimile: (650) 565-5100
 8                                               Email: sschatz@wsgr.com
                                                        dsavage@wsgr.com
 9
                                                        abrehnan@wsgr.com
10
                                                 Counsel for Defendant Stephen R. Clarke
11

12                                            ORDER
13   It is hereby ordered that:

14          1.      The case management conference shall be moved to February 9, 2021

15   at 2:00 p.m.

16          PURSUANT TO STIPULATION, IT IS SO ORDERED.

17
     DATED: 1/6/2021
18                                             HON. HAYWOOD S. GILLIAM, JR.
                                               UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26

27

28   STIPULATION TO DEFER CASE MANAGEMENT CONFERENCE & ORDER
     No.: 4:17-cv-07142-HSG                                                                3
